Citation Nr: 1632086	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the United States Army from July 1974 to July 1978.  This did not include duty in Vietnam.  He also had a period of Active Duty for Special Work (ADSW) from September 2001 to September 2002 in the United States Army National Guard of Alabama.  The Board notes that if a period of ADSW, now referred to as ADS (Active Duty Support), equals or exceeds 180 days, it is considered active duty.  See VBA Manual M21-1, III.ii.6.A.2.d.  Thus, the Veteran's second period of service from September 2001 to September 2002 is considered active duty service.  He was also a long term Member of the Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A subsequent rating continued the denial after determining that the claim was not based on Vietnam service and exposure to herbicides in service.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was provided with VA examinations and a medical opinion in December 2015 to determine the nature and etiology of his CAD and hypertension.  The examiner opined that both of these disorders clearly and unmistakably existed prior to service and were not aggravated beyond their natural progression by an in-service event, injury, or illness.  However, the examiner's rationale only addressed the Veteran's second period of service from September 2001 to September 2002.  As noted above, the Veteran also had a period of active service from July 1974 to July 1978.  Consequently, a remand is necessary to obtain an adequate VA medical opinion that addresses the etiology of the Veteran's CAD and hypertension in terms of each period of active service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

It is noted that there was a formal finding that service treatment records for the first period of service were unavailable.  They have been added to the file, but it is not clear that they have been considered in the adjudication of the claim to this point.

Additionally, the Veteran has contended that he was first found to have CAD while in the Reserve in 1988.  There is a letter from Dr. Richard Russell noting treatment from 1988.  The Doctor's records are not on file.  Moreover, the record does not show that the Veteran had any type of active training during 1988.  If he was first found to have CAD on a period of active duty for training (ACDUTRA), that might influence the adjudication of this case.  That matter needs clarification.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his coronary artery disease and hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  Specifically, records from Dr. Russell should be sought, reportedly dating to 1988.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Birmingham, Alabama VA Medical Center dated since December 2015. 

2.  Contact the Veteran and his previous Reserve Unit to obtain any records detailing any period of ACDUTRA he may have had in 1988.  The Veteran should also be asked to more fully detail his assertion that CAD was initially noted while he was in the Reserve.  Details should include whether findings were made at a Reserve medical facility, or were made while on a period of training.  

3.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's coronary artery disease and/or hypertension.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to maters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed coronary artery disease and/or hypertension, the examiner must provide an opinion as to the following questions:

Regarding the Veteran's period of active service from July 1964 to July 1978:

(a)  Is there clear and unmistakable (undebatable) evidence that the coronary artery disease and/or hypertension existed prior to the Veteran's active service from July 1974 to July 1978?

(b)  If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing coronary artery disease and/or hypertension did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service from July 1974 to July 1978?

(c)  If the answer to question (a) above is no, is at least as likely as not (a 50 percent or greater probability) that the coronary artery disease and/or hypertension manifested during active duty service from July 1974 to July 1978; manifested to a compensable degree within one year of the July 1978 separation; or is otherwise related to an event, injury, or disease incurred during active service from July 1974 to July 1978?

Regarding the Veteran's period of active service from September 2001 to September 2002:

(a)  Is there clear and unmistakable (undebatable) evidence that the coronary artery disease and/or hypertension existed prior to the Veteran's active service from September 2001 to September 2002?

(b)  If the answer to question (a) above is yes, is there clear and unmistakable (undebatable) evidence that the pre-existing coronary artery disease and/or hypertension did NOT undergo an increase in severity beyond the natural scope of the disability during the Veteran's active service from September 2001 to September 2002?

(c)  If the answer to question (a) above is no, is at least as likely as not (a 50 percent or greater probability) that the coronary artery disease and/or hypertension manifested during active duty service from September 2001 to September 2002; manifested to a compensable degree within one year of the September 2002 separation; or is otherwise related to an event, injury, or disease incurred during active service from September 2001 to September 2002?

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




